DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn

The rejection of claim 39 under 35 U.S.C. 112(a) is withdrawn in view of applicants’ amendment of claim 39.
The rejection of claims 36 and 42 under 35 U.S.C. 112(b) is withdrawn in view of applicants’ amendments to claims 36 and 42.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Gregory Lefkowitz on 01/07/2022.

Please amend claim 35 as follows:
Claim 35. A polypeptide having myotoxin-neutralizing properties, said polypeptide comprising :
 a) the amino acid sequence as set forth in SEQ ID NO: 5 or

	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A polypeptide having myotoxin-neutralizing properties comprising or consisting of SEQ ID NO: 5 or a variant that has at least 90% identity to SEQ ID NO: 5 is novel and non-obvious. The instant SEQ ID NO: 5 is 20 amino acids long and one different residue will account to at least 96% identity.
The closest prior art is US 2004/031072 (hereinafter “the ‘072 publication”). The ‘072 publication teaches a peptide of sequence of SEQ ID NO 145131 which has 40% identity to the instant SEQ ID NO: 5. 
The ‘072 publication does not teach a peptide having myotoxin-neutralizing properties comprising or consisting of SEQ ID NO: 5 or a variant that has at least 90% identity to SEQ ID NO: 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 35-54 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615